DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-16 and 21-23 are pending in the application, with claims 1-10 under consideration and claims 11-16 and 21-23 withdrawn (See explanation below).  Claims 1-16 have been amended, claims 17-20 have been canceled, and new claims 21-23 have been added.
Election/Restriction

	Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed (and elected in the pending Restriction Response) for the following reasons:  These new elements or features are not included in the original claims restricted in the prior Office Action, and the inventions have acquired a separate status in the art due to their recognized divergent subject matter and would require a different field of search, as further presented below.  
	 Restriction to one of the following inventions is required under 35 U.S.C. 121: 	Group I.  (Claims 1-10) drawn to a medical appliance comprising (A) a support unit comprising: (A1a) a stem; (A1b) a body; (B) a rotatable spigot; and (C) a seal unit comprising: (C)(1) an expanding/absorbing material, classified in A61F5/4405. 	Group II.  (Claims 11-16) drawn to a medical appliance comprising: (A1b) a body; (D) a first cylinder; (E) a hollow tube comprising: (C)(1) an expanding/absorbing material; and (F) a rotatable second cylinder material, classified in A61F5/442. 	Group III.  (Claims 17-20) drawn to method for providing (C)(1) an expanding/absorbing material on a medical appliance configured to create a barrier between a stoma and an inner wall of the stoma, classified in A61F5/445. 	Group IV.  (Claims 21-23) drawn to a medical appliance comprising: (A1b) a body with (A1b(i)) an opening; (D) a first cylinder; (C)(1) an expanding/absorbing material; and (F) a second cylinder, classified in A61F5/443.
	Inventions: III and I; and III and II; and III and IV; are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products as claimed can be used with a materially different process such as sealing between a container lid and a container of a synthetic chemical.
	Inventions I and II; and I and IV; and II and IV are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:  	 	I and II: the 1st and 2nd cylinders, of Group II claims 11-16, are not required for the disc, spigot, and seal unit of the medical appliance of Group I, where the disc, spigot, and seal unit of can function as a barrier to fluid flow without these elements of Group II. The subcombination of Group II has utility in other combinations with the 1st and 2nd cylinders, e.g., for use as sealing a container with the cylinders for absorbing synthetic chemical within the container, e.g., for preventing overflow through a lid of the container.	 	I and IV: the 1st and 2nd cylinders, of Group IV, are not required for the disc, spigot, and seal unit of the medical appliance of Group I, where the disc, spigot, and seal unit of can function as a barrier to fluid flow without these elements of Group IV. The subcombination of Group IV has utility in other combinations with the 1st and 2nd cylinders, e.g., for use as sealing a container with the cylinders for absorbing synthetic chemical within the container, e.g., for preventing overflow through a lid of the container.
	 	II and IV: the 1st and 2nd cylinders, of Group IV, are not required for the disc, spigot, and seal unit of the medical appliance of Group I (additionally comprising a recess that Group IV does not have), where the elements can function as a barrier to fluid flow without the opening of Group IV. The subcombination of Group IV has utility in other combinations, e.g., for use as sealing a container with the cylinders for absorbing synthetic chemical within the container, e.g., for preventing overflow through a lid of the container.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.  	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. See MPEP § 806.05(c)). 
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  	 	(a) the inventions require a different field of search as searching different classes /subclasses or electronic resources; and 		(b) the inventions require using different search strategies and/or search queries.    	In the present case, the different inventions require searching in different classes and employing different search strategies, as presented above.
 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.	Applicant's election of claims 1-10 in the 2/11/22 Response to a Restriction Requirement is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse MPEP 818.01(a), 37 CFR 1.111.   	The requirement is deemed proper and is therefore made FINAL.	It is noted that Applicants’ amendment to claim 11, to be dependent upon claim 1, does not change the basis of the restriction requirement, as presented above, and therefore claims 11-16 are withdrawn from consideration, based on Applicants’ election by original presentation, as presented above.	Thus, claims 11-16 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.


Claim Interpretation

    PNG
    media_image1.png
    346
    373
    media_image1.png
    Greyscale
 	The claims are interpreted in light of the teachings of the specification.
 	The invention is directed (claim 1) to a medical [valve] appliance 100 [for a patient P] Fig.2 [0017],ll.1, comprising  	a support unit 102 Fig.2 [0017],ll.5-6 comprising:  		a body portion 110 with a first side 112 and a second side 114, the first side includes a stem 116 extending transversely away from the body portion, the second side comprising a recess 118 Fig.2 [0021];
 	a movable spigot 104 Fig.2 [0017],ll.5-6 inserted into the recess 118; and
 	a seal unit 106 Fig.2 [0017],ll.5-6 disposed on the stem 116, the seal unit 106 comprising material that expands to create a barrier to fluid flow [between the appliance and a stoma [0020].
	Claim 2: wherein the seal unit 106 forms a hollow tube/sleeve 138 that circumscribes the stem 116 Fig.2 .[0023].
	Claim 3: wherein the seal unit 106 is removably replaceable from the stem 116 Fig.2 [0023].
	Claim 4: wherein the material is absorbent [0020].
 	Claim 5: wherein the material contacts an inner surface of a stoma S on a patient with the stem in position in the stoma Fig.2 [0020]. 
    PNG
    media_image2.png
    272
    430
    media_image2.png
    Greyscale
 	Claim 6: wherein the body portion comprises a groove 148 Fig.5 [0025] around the stem to receive at least a part of the seal unit 106 Fig.5 [0025].	Claim 7: wherein the body portion has a domed boss 158 member that 
    PNG
    media_image3.png
    358
    380
    media_image3.png
    Greyscale
forms the recess Fig.5 [0025]. 	Claim 8: wherein the moveable spigot has an elongated body 126 with a bulbous end 170 Fig.7 [0027] that presses into the recess to form an articulating joint 134  whereby articulation of said joint opens and closes the spigot 104 Fig.2 [0022];[0027].
	Claim 9: wherein the movable spigot 104 has an end 130 rotatably received in the recess 118 and said spigot 104 rotates in only one plane between open and closed positions Fig.2 [0022].	Claim 10: wherein the appliance further comprises a tool 174 Fig.8 that extends perpendicular to the stem 116 through the body portion 110 to engage with the moveable spigot 104 Fig.2 [0028].
	Thus, the claims will be interpreted in view of the teachings of the original specification and drawings as filed, according to their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burton (US 4381765 A).

    PNG
    media_image4.png
    248
    311
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    244
    335
    media_image5.png
    Greyscale
 	As to claim 1, Burton discloses a medical appliance (ileostomy or ostomy valve Col.3,ll.21-27,1-4), comprising: 	a support unit comprising: a body portion 16 (valve body 16 Fig.2 Col.3,ll.29-68) with a first side (inner surface of valve body 16 Fig.2,4) and a second side 16.5 (outer surface 16.5 of body 16 Fig.2,4; Col.3,ll.65), the first side includes a stem 12.1 (as inner end 12.1 of drainage tube 12 in stoma of patient FIg.2,4;Col.1,ll.55-57) extending transversely away from the body portion 16 Fig.2, the second side 16.5 comprising a recess 16.4 (elongated groove 16.4 FIg.2,4;Col.3,ll.64);
 	a movable spigot 12.2 (flexible outer end portion 12.2 FIg.2,4 Col.3,ll.13-28);inserted into the recess 16.4 (where  spigot 12.2 is bent at aperture 16.1 of body 16 into recess/groove 16.4 Fig.2 to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4); and
	a seal unit 14 (expanding balloon 14 Fig.2,4; Col.5,ll.4-60) disposed on the stem 12 Fig.4, the seal unit 14 comprising material (expanding elastomeric balloon creating liquid and air seal) that expands to create a barrier to fluid flow (Fig.4 Col.5,ll.5-15).

	As to claim 2, Burton discloses wherein the seal unit 14 forms a hollow tube (Fig.2,4;Col.5,ll.5-15) that circumscribes the stem 12.1 FIg.4 (stem as drainage tube 12.1 circumscribed/circumferentially by tube of seal unit 14 Fig.4 Col.5,ll.5-15).

	As to claim 3, Burton discloses wherein the seal unit 14 is removably replaceable from the stem 12.1 (14 made of detachable, thin walled tubing necessarily capable of being removed from stem 12 Fig.2,4 Col.5,ll.5-15).

 	As to claim 5, Burton discloses wherein the material (of seal unit 14) contacts an inner surface of a stoma on a patient with the stem 12.1 in position in the stoma (Fig.4 Col.5,ll.5-15). 	As to claim 7, Burton discloses wherein the body portion 16 has a domed boss member (domed top/distal portion of body 16 FIg.4) that forms the recess (where recess 16.4 is formed from cut out of (domed top/distal portion of body 16 FIg.4,2, according to broadest reasonable interpretation).

	As to claim 8, Burton discloses wherein the moveable spigot 12.2 has an elongated body (tube Fig.2,4) with a bulbous end that presses into the recess 16.4 to form an articulating joint whereby articulation of said joint opens and closes the spigot 12.2 Fig.2 (where  spigot 12.2 is bent to a form bulbous end at aperture 16.1 of body 16 that presses into recess/groove 16.4 Fig.2 to form an articulating joint to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4, according to broadest reasonable interpretation).	As to claim 9, Burton discloses wherein the movable spigot 12.2 has an end (distal end Fig.2,4) rotatably received in the recess 16.4 and said spigot 12.2 rotates in only one plane between open and closed positions (where  spigot 12.2 is bent at aperture 16.1 of body 16 into recess/groove 16.4 Fig.2 to create waterproof/airtight seal Col.4,ll.15-28 Fig.2,4).

	As to claim 10, Burton discloses that the appliance further comprises a tool 22 (clamp 22 Fig.2,4) that extends perpendicular to the stem 12.1 Fig.2,4 through the body portion 16 to engage with the moveable spigot 12.2 (Fig.2,4;Col.4,ll.39-58).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being 
    PNG
    media_image6.png
    567
    376
    media_image6.png
    Greyscale
unpatentable over Burton in view of vonDyck (US 2002/0077611 A1).
 	As to claims 4 and 6, Burton does not teach wherein: (as per claim 4) the material is absorbent; and (as per claim 6) the body portion comprises a groove around the stem to receive at least a part of the seal unit. 	However, vonDyck teaches a medical appliance as a continent ostomy port (“COP”) 10 (Abstract,[0047]-[0087]), comprising  		a support unit comprising: a body portion 22 (body 22 of faceplate 12 Fig.2;[0050],ll.8-9) with a first side (inner surface Fig.2) and a second side (outer surface Fig.2), the first side includes a stem 14 (as catheter 14 for insertion into stoma of patient FIg.2; [0047],ll.7-11) extending transversely away from the body portion 22 Fig.2, the second side comprising a recess (recess within collar 34 of body portion 22 FIg.2;[0052],ll.8-17);


    PNG
    media_image7.png
    259
    251
    media_image7.png
    Greyscale
  		a movable spigot 88 (connector 88 FIg.7) inserted into the recess 34 (where end 88A of spigot/connector 88 is inserted into collar 34 to create waterproof/airtight seal and capable of being used to allow waste to go through device into pouch Fig.7,8 [0096],ll.3-16); and
 		a seal unit 16 (retention bolster 16 Fig.2; [0079] disposed on the stem 14 Fig.4, the seal unit 14 comprising material (as expandable elastomeric foam creating liquid seal Fig.2;[0079],ll.7) that expands to create a barrier to fluid flow (without leakage [0079],ll.14,12-17; and where the device further comprises an inflation/deflation valve 54 using duct 50 for inflation/deflation of valve 56 that expands to expand bolster 16 to help create seal with interior of stoma [0060],[0068],[0079]-[0080]).
 	wherein:  		(as per claim 4) the material (foam [0079],ll.7,1-21) is absorbent (wherein foam seal unit/bolster/valve body 16 necessarily has pores and thus capable of absorbing fluids [0079],ll.7,1-21); and  		(as per claim 6) the body portion 22 comprises a groove (as ring groove at junction of seal unit/bolster, stem 14, and body portion 22, where seal unit/bolster can extend to junction of body portion 22 and stem 14 Fig.11-14 and 21) around the stem 14 to receive at least a part of the seal unit/bolster 16 Fig.2 [0089]: 	in order to provide an ostomy port that is comfortably and reliably held in place using an expandable  foam seal unit/bolster, without leakage or skin abrasion, irritation, or necrosis, and without the use of belts, glues, or adhesives [0079],ll.11-16.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the seal unit of Burton with the seal unit/bolster of vonDyck, and one of skill would have been motivated to do so, in order to provide an ostomy port that is comfortably and reliably held in place using an expandable  foam seal unit/bolster, without leakage or skin abrasion, irritation, or necrosis, and without the use of belts, glues, or adhesives.  					Conclusion  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781